Citation Nr: 0302518	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  94-47 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
schizophrenia, paranoid type, with post-traumatic stress 
disorder (PTSD), prior to July 14, 2001, and to a rating in 
excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Rashid El Malik, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
REMAND

The veteran served on active duty from April 1966 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

This case was previously before the Board in November 2000, 
at which time it was remanded for additional development.  At 
that time, the issue was identified as entitlement to an 
increased rating for depressive neurosis with PTSD, evaluated 
as 30 percent disabling.  By a July 2002 Supplemental 
Statement of the Case (SSOC), the RO re-characterized the 
veteran's service-connected disability as schizophrenia, 
paranoid type, with PTSD, and assigned an increased rating of 
50 percent, effective July 14, 2001.  Therefore, the Board 
has identified the issue as entitlement to a rating in excess 
of 30 percent prior to July 14, 2001, and a to a rating in 
excess of 50 percent thereafter.

In January 2003, after the RO returned the instant case to 
the Board for further appellate consideration, the veteran's 
representative sent a fax contending that the case should be 
returned to the RO.  The representative stated that the case 
was currently in the adjudication process, and was not ripe 
for Board review.  

Accordingly, this case is REMANDED for the following:

The veteran's claims folders should be 
returned to the RO in Los Angeles, 
California.  Thereafter, the veteran's 
representative should be provided with a 
reasonable period of time in which to 
present additional evidence or argument 
in support of the veteran's case.

After completing any additional development deemed necessary, 
the case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




